Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Gareth Sampson on October 20, 2021.

The application has been amended as follows: 
Amend the first line of claim 15 as following:
15. One or more non-transitory 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The closest prior art by Akahori et al. (US 2007/0265087) and Montreuil (US 2016/0194079) do not explicitly teach
d. generate a signal to update the location of the virtual camera in the virtual environment wherein: 
i. a forward velocity of the virtual camera increases as a pivot of the head- mounted display apparatus around its x-axis transitions from (a) a pivot angle 
ii. the forward velocity of the virtual camera decreases as the pivot of the head- mounted display apparatus around its x-axis transitions from (b) the pivot down angle corresponding with the maximum forward movement speed to (c) a downward-gazing pivot down neutral zone threshold angle that is greater than the pivot down angle corresponding with the maximum forward movement speed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN R YANG whose telephone number is (571)272-7666. The examiner can normally be reached 9:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RYAN R YANG/Primary Examiner, Art Unit 2616                                                                                                                                                                                             October 20, 2021